RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-5239-16T5

IN THE MATTER OF THE
CIVIL COMMITMENT OF
W.W., SVP-667-13.
_________________________

                Submitted February 6, 2019 – Decided September 3, 2019

                Before Judges Nugent and Mawla.

                On appeal from the Superior Court of New Jersey, Law
                Division, Essex County, Docket No. SVP-667-13.

                Joseph E. Krakora, Public Defender, attorney for
                appellant W.W. (Alison Stanton Perrone, Designated
                Counsel, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent State of New Jersey (Melissa H. Raksa,
                Assistant Attorney General, of counsel; Caroline
                Gargione, Deputy Attorney General, on the brief).

PER CURIAM

       Appellant W.W., a sexually violent predator, appeals from a June 27, 2017

order that continued his commitment to the Department of Correction's Special
Treatment Unit (STU) following his first review hearing. On appeal, W.W.

argues a single point:

             POINT ONE

             THE STATE FAILED TO PROVE BY CLEAR AND
             CONVINCING     EVIDENCE    THAT   W.W.
             CONTINUED TO MEET THE CRITERIA FOR SVP
             COMMITMENT.

For the reasons that follow, we affirm.

      A judge committed W.W. to the STU in February 2013, pursuant to the

Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4–27.24 to–27.38. The

events that culminated in his commitment are recounted in our decision that

affirmed the judgment that committed him to the STU and need not be repeated

here. In the Matter of the Civil Commitment of W.W., No. A-3281-12 (April

18, 2016), certif. denied, 327 N.J. 353 (2016). The judgment mandated a review

hearing within one year.

      The review hearing took place on June 27, 2017. The State presented the

testimony of a psychiatrist and a psychologist. Defendant did not testify, and

he presented no witnesses. Following the hearing, the judge found the State had

clearly and convincingly proven W.W. continued to be a sexually violent

predator in need of civil commitment in a secure facility for control, care and

treatment.

                                                                       A-5239-16T5
                                          2
      The psychiatrist recounted W.W.'s history of sexual offenses and noted

incarceration had not deterred him, as W.W. twice committed sexual offenses

within two months of his release from prison. The doctor diagnosed W.W. with

other specific paraphilic disorder to coercion, which means W.W. has an arousal

to force women to submit to his sexual demands for his sexual gratification. This

predisposes him to reoffend if released. The psychiatrist also diagnosed W.W.

with antisocial personality disorder. He explained that the diagnoses addressed

W.W.'s lack of volitional control—"an important component of his mental

abnormality as well as his cognitive distortions." In addition to these diagnoses,

the doctor also noted W.W. had a history of alcohol and cannabis abuse.

      The psychiatrist concluded W.W. had not undergone sufficient treatment

to mitigate his risk of reoffending. Static-99R results placed W.W. in a category

of men who were well above average risk to sexually reoffend. In short, the

doctor found that W.W. had demonstrated a great inability to be in the

community and to control his sexual aggression, neither of which had been

mitigated by treatment.      Considering W.W.'s history of sexual offenses,

undeterred by incarceration and unmitigated by treatment, the psychiatrist was

of the opinion that W.W.'s risk to reoffend was highly likely if he were placed

in any setting less restrictive than the STU.


                                                                          A-5239-16T5
                                        3
      The psychologist, a member of the STU's Treatment Progress Review

Committee, had annually reviewed W.W.'s progress. Significantly, she noted

that during the past year in the STU, W.W. had not passed "core sex offender

specific modules" such as relapse prevention. W.W. told her he had deliberately

failed one of the modules. He had also admitted that he wanted to cause

emotional pain and suffering to his victims and it "felt good and happy to him

to hurt others."

      The psychologist's diagnoses of W.W. were similar to those of the

psychiatrist. She explained how his disorders enhanced his risk for sexual

reoffending. After discussing and explaining the conditions and disorders that

predisposed W.W. to reoffending, as confirmed through testing, evaluations, and

W.W.'s non-progress in treatment, the psychologist concluded W.W. is at high

risk to reoffend.

      Based on the testimony of the two witnesses, the judge found the State

had clearly and convincingly proven the criteria for continuing W.W.'s

commitment.

      To have a person committed under the SVPA, the State must prove by

clear and convincing evidence three elements: the person has been convicted of

a sexually violent offense; the person suffers from a mental abnormality or


                                                                       A-5239-16T5
                                      4
personality disorder; and, as a result of such mental abnormality or personality

disorder, "'it is highly likely that the [person] will not control his or her sexually

violent behavior and will reoffend.'" In re Commitment of R.F., 217 N.J. 152,

173 (2014) (quoting In re Commitment of W.Z., 173 N.J. 109, 130 (2002)). 1

      A person who has been involuntarily committed under the SVPA is

entitled to annual review hearings to determine whether he or she remains in

need of commitment despite treatment. N.J.S.A. 30:4-27.35; see also 30:4-

27.32(a). Here, following a review hearing, the judge determined that the State

had met its burden of proving the criteria for continuing W.W.'s commitment by

clear and convincing evidence.

      We affirm, substantially for the reasons expressed by the judge in the oral

opinion he delivered at the conclusion of the review hearing. W.W.'s sole

argument to the contrary is without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).


 1
   The term "sexually violent offense" refers to offenses enumerated in the
SVPA, including aggravated sexual assault, sexual assault, aggravated criminal
sexual contact, criminal sexual contact, and "any offense for which the court
makes a specific finding on the record that, based on the circumstances of the
case, the person's offense should be considered a sexually violent offense."
N.J.S.A. 30:4-27.26. The term "'mental abnormality' means a mental condition
that affects a person's emotional, cognitive or volitional capacity in a manner
that predisposes that person to commit acts of sexual violence." Ibid.


                                                                              A-5239-16T5
                                          5
Affirmed.




                A-5239-16T5
            6